Exhibit 10.59

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

September 12, 2005

CONFIDENTIAL

 

FIRST RENEWAL LICENSE AGREEMENT FOR
THE NINTENDO GAMECUBE SYSTEM (EEA)

THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO CO., LTD.
(“NCL”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan 601-8501
(Fax:  81.75.662.9619), Attn: General Manager, International Business
Administrative Department; and ACTIVISION, INC., a corporation of Delaware, and
its subsidiaries (Activision Publishing, Inc., a corporation of Delaware,
Activision UK, Ltd., a limited company of the United Kingdom; ATVI France,
S.A.S., a corporation of France; Activision GmbH, a corporation of Germany, and
Activision Pty., Ltd., a limited company of Australia) (jointly and severally
“LICENSEE”) at 3100 Ocean Park Blvd., Santa Monica, CA 90405, Attn: Mr. George
Rose (Fax: 310.255.2152).  NCL and LICENSEE agree as follows:

1.             RECITALS

1.1           NCL designs, develops, manufactures, markets and sells advanced
design, high-quality video game systems, including the “NINTENDO GAMECUBE™”
system.

1.2           LICENSEE desires use of the highly proprietary programming
specifications, unique and valuable security technology, trademarks, copyrights
and other valuable intellectual property rights of NCL, which rights are only
available for use under the terms of a license agreement, to develop, have
manufactured, advertise, market and sell video game software for play on the
NINTENDO GAMECUBE system.

1.3           NCL is willing to grant a license to LICENSEE on the terms and
conditions set forth in this Agreement.

1.4           By a prior agreement between the parties effective June 5, 2002
(hereinafter the “Initial Agreement”), NCL granted to LICENSEE the right to
develop video game software compatible with the NINTENDO GAMECUBE System,
embodying and using the Licensed Intellectual Properties.  Although the Initial
Agreement has expired, the parties have continued to operate thereunder.  The
parties desire to enter into a renewal agreement (hereinafter the “Agreement”)
effective as of the expiration date of the Initial Agreement, to continue the
relationship between the parties without interruption, with the Agreement
consisting of the terms and conditions set forth herein.


--------------------------------------------------------------------------------


2.             DEFINITIONS

2.1           “Artwork” means the text and design specifications for the Game
Disc label and the Printed Materials in the format specified by NCL in the
Guidelines.

2.2           “Bulk Goods” means Game Discs that have been printed with the Game
Disc label Artwork for delivery to LICENSEE without Printed Materials or other
packaging.

2.3           “Check Disc(s)” means the pre-production Game Discs to be produced
by NCL.

2.4           “Confidential Information” means the information described in
Section 8.1.

2.5           “Development Tools” means the development kits, programming tools,
emulators and other materials that may be used in the development of Games under
this Agreement.

2.6           “Effective Date” means the last date on which all parties shall
have signed this Agreement.

2.7           “Finished Goods” means Game Discs that have been fully assembled
with the Printed Materials, protective wrapped and boxed for delivery to
LICENSEE by NCL.  The Finished Goods may also include the Optional Printed
Materials.

2.8           “Game Disc(s)” means custom optical discs for play on the NINTENDO
GAMECIJBE system on which a Game has been stored.

2.9           “Game(s)” means interactive video game programs (including source
and object/binary code) developed for play on the NINTENDO GAMECUBE system.

2.10         “Guidelines” means the then-current version of the “NINTENDO
GAMECUBE Development Manual,” “NINTENDO GAMECUBE Packaging Guidelines”
pertaining to the layout, trademark usage and the requirements of the Game Disc
label, instruction manual and Game Disc packaging, Marketing Materials “Nintendo
Trademark Guidelines,” “NINTENDO GAMECUBE Software Submission Requirements,” and
“Guidelines on Ethical Content,” together with related guidelines that may be
provided by NCL to LICENSEE from time to time.  The Guidelines on Ethical
Content are attached as Annex A, and the remainder of the Guidelines have been,
or may be, provided to LICENSEE independent of this Agreement.  The Guidelines
may be changed or updated by Nintendo from time to time without notice.

2


--------------------------------------------------------------------------------


2.11         “Independent Function/Use” means a derivative work that has one or
more functions/uses that are independent of and separate from the applicable
Intellectual Property Right.

2.12         “Independent Contractor” means any individual or entity that is not
an employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.

2.13         “Intellectual Property Rights” means individually, collectively or
in any combination, Proprietary Rights owned, licensed or otherwise held by
Nintendo that are associated with the development, manufacturing, advertising,
marketing or sale of the Licensed Products, including, without limitation, (a)
registered and unregistered trademarks and trademark applications used in
connection with the NINTENDO GAMECUBE system including “Nintendo™”, “NINTENDO
GAMECUBE™,” “GCN”, “NGC” and “Official Nintendo Seal of Quality™”, (b) select
trade dress associated with the NINTENDO GAMECUBE system and licensed video
games for play thereon, (c) Proprietary Rights in the Security Technology
employed in the Games or Game Discs by NCL, (d) rights in the Development Tools
for use in developing the Games, excluding, however, rights to use, incorporate
or duplicate select libraries, protocols and/or sound or graphic files
associated with the Development Tools which belong to any third party, without
obtaining any necessary licenses or consents, (e) patents, patent applications,
design registrations, utility models, or copyrights which may be associated with
the Game Discs or Printed Materials, (f) copyrights in the Guidelines, and (g)
other Proprietary Rights of NCL in the Confidential Information.

2.14         “Licensed Products” means (a) Finished Goods when fully assembled,
or (b) Bulk Goods after being assembled with the Printed Materials in accordance
with the Guidelines by LICENSEE.

2.15         “Marketing Materials” means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE’s approval) that
promote the sale of the Licensed Products, including but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.,
posters, counter-cards), package advertising, print media and all audio or video
media other than the Game that is to be included on the Game Disc.

2.16         “NDA” means the non-disclosure agreement related to the NINTENDO
GAMECUBE system previously entered into between NCL and LICENSEE or between one
of NCL’s subsidiaries and LICENSEE.

3


--------------------------------------------------------------------------------


2.17         “Nintendo” means NCL individually or collectively with its
subsidiary.

2.18         “NOA” means NCL’s subsidiary, Nintendo of America Inc. of Redmond,
Washington, USA.

2.19         “Notice” means any notice permitted or required under this
Agreement.  All Notices shall be sufficiently given when (a) personally served
or delivered, or (b) transmitted by facsimile, with an original sent
concurrently by registered air mail, or (c) deposited, carriage prepaid, with a
guaranteed air courier service, in each case addressed as stated herein, or
addressed to such other person or address either party may designate in a
Notice, or (d) transmitted by e-mail with an express written acknowledgement of
receipt sent personally by or on behalf of the recipient (which shall include
any automated reply).  Notice shall be deemed effective upon the earlier of
actual receipt or three (3) business days after transmittal by facsimile (with
an original sent concurrently by registered air mail) or deposit with a
guaranteed air courier service.

2.20         “Optional Printed Materials” means other optional printed materials
such as a warranty card and poster incorporating the Artwork.

2.21         “Price Schedules” mean the then current version(s) of Nintendo’s
schedules of purchase prices and minimum order quantities for the Licensed
Products, the Printed Materials and the Optional Printed Materials.  The Price
Schedules have been, or will be, provided to LICENSEE independent of this
Agreement and may be changed or updated by Nintendo from time to time without
notice.

2.22         “Printed Materials” means a plastic disc storage case, title page,
and instruction booklet, together with a precautions booklet in the form
specified by NCL.

2.23         “Promotional Disc(s)” means custom optical discs compatible with
the NINTENDO GAMECUBE system that incorporate select game promotional or
supplemental materials, as may be specified or permitted in the Guidelines.

2.24         “Proprietary Rights” means any rights or applications for rights to
the extent recognized in the Territory relating or applicable to the NINTENDO
GAMECUBE system and owned, licensed or otherwise held in patents, trademarks,
service marks, copyrights, semiconductor chip layout or masks, trade secrets,
trade dress, moral rights and publicity rights, together with all inventions,
discoveries, ideas, know-how, data, information, processes, methods, procedures,
formulas, drawings and designs, computer programs, software source code and
object code, and all amendments, modifications, and improvements thereto for
which such patent, trademark, service mark, copyright, semiconductor chip layout
or masks, trade secrets, trade dress, moral rights or publicity rights may exist
or may be sought and obtained in the future.

4


--------------------------------------------------------------------------------


2.25         “Rebate Program” means any then current version of NCL’s optional
rebate program, establishing select terms for price rebates under this
Agreement.

2.26         “Reverse Engineer(ing)” means any technique designed to extract
source code or facilitate the duplication of a program or product including,
without limitation, (a) the x-ray, electronic scanning or physical or chemical
stripping of semiconductor components, or (b) the disassembly, decompilation,
decryption or simulation of object code or executable code.

2.27         “Security Technology” means the highly proprietary security
features incorporated by NCL into the Licensed Products to minimize the risk of
unlawful copying and other unauthorized or unsafe usage, including, without
limitation, any security signature, bios, data scrambling, password, hardware
security apparatus, watermark, hologram, copyright management information
system, proprietary manufacturing process, encryption, Digital Rights management
status, or any feature that obstructs piracy, limits unlawful, unsafe or
unauthorized use or facilitates or limits compatibility with other hardware,
software, or accessories or other peripherals outside of the Territory or on a
different video game system.

2.28         “Term” means three (3) years from the Effective Date.

2.29         “Territory” means any and all countries within the European
Economic Areas; namely Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland,
Italy, Latvia, Liechtenstein, Lithuania, Luxembourg,  Malta,  the Netherlands,
Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the
United Kingdom.  The Territory also includes Australia, New Zealand,
Switzerland, and Turkey.  NCL may add additional countries to the Territory upon
written notice to LICENSEE.

2.30         “™” means trademark of NCL, whether registered or not.

3.             GRANT OF LICENSE; LICENSEE RESTRICTIONS

3.1           Limited License Grant.  For the Term and for the Territory, NCL
grants to LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights for the purpose of and to the extent necessary to
develop (or have developed on its behalf) Games for manufacture, advertising,
marketing and sale as Licensed Products, subject to the terms and conditions of
this Agreement.  This license is royalty free.

5


--------------------------------------------------------------------------------


3.2           LICENSEE Acknowledgment.  LICENSEE’s use of the Intellectual
Property Rights shall not create any right, title or interest of LICENSEE
therein.  In the event that LICENSEE challenges NCL’s ownership or the validity
of the Intellectual Property Rights, NCL may terminate this Agreement without
any notice or procedure.

3.3           Restrictions on License Grant.  NCL does not guarantee that the
hardware for the NINTENDO GAMECUBE System is distributed throughout the
Territory.  Moreover, present limited license to LICENSEE does not extend to the
use of the Intellectual Property Rights for the following purposes:

(a)           granting access to, distributing, transmitting or broadcasting a
Game by electronic means or by any other means known or hereafter devised,
including, without limitation, by wireless, cable, fiber optic, telephone lines,
microwave, radiowave, computer or other device network; provided, however, that
limited transmissions may be made for the sole purpose of facilitating
development under the terms of this Agreement, but no right of retransmission
shall attach to any such authorized transmission and reasonable security
measures, customary within the high technology industry, shall be utilized to
reduce the risk of unauthorized interception or retransmission of any such
authorized transmission,

(b)           authorizing or permitting any online activities involving a Game,
including, without limitation, multiplayer, peer-to-peer or online play,

(c)           modifying, installing or operating a Game on any server or
computing device for the purpose of or resulting in the rental, lease, loan or
other grant of remote access to the Game,

(d)           emulating, interoperating, interfacing or linking a Game for
operation or use with any hardware platform, software program, accessory,
computer language, computer environment, chip instruction set, consumer
electronics device, telephone, cell phone, PDA, or other device for purposes of
data interchange, password usage or interactive video game play, other than the
NINTENDO GAMECUBE system, an application approved by Nintendo or the Development
Tools,

(e)           emulate any past, current, or future NCL brand video game system
or any portion thereof in software or hardware or any combination thereof,

6


--------------------------------------------------------------------------------


(f)            embedding, incorporating, or storing a Game in any media or
format except the optical disc format utilized by the NINTENDO GAMECUBE system,
except as may be necessary as a part of the Game development process under this
Agreement,

(g)           designing, implementing or undertaking any process, procedure,
program or act designed to disable, obstruct, circumvent or otherwise diminish
the effectiveness or operation of the Security Technology,

(h)           utilizing the Intellectual Property Rights to design or develop
any interactive video or computer game program, except as authorized under this
Agreement,

(i)            manufacturing or reproducing a Game developed under this
Agreement, except through Nintendo, or

(j)            Reverse Engineering or assisting in Reverse Engineering all or
any part of the NINTENDO GAMECUBE system, including the hardware, software
(embedded or not) or the Security Technology, except as specifically permitted
under the laws and regulations applicable in the Territory.

3.4           NCL Development Tools.  NCL may lease, loan or sell Development
Tools to LICENSEE to assist in the development of Games under this Agreement. 
LICENSEE acknowledges the exclusive interest of NCL in and to the Proprietary
Rights associated with the Development Tools.  LICENSEE’s use of the Development
Tools shall not create any right, title or interest of LICENSEE therein.  Any
license to LICENSEE to use the Development Tools does not extend to: (a) use of
the Development Tools for any purpose except the design and development of Games
under this Agreement, (b) reproduction or creation of derivatives of the
Development Tools, except in association with the development of Games under
this Agreement, (c) Reverse Engineering of the Development Tools, except as
specifically permitted by the laws and regulations applicable in the Territory,
or (d) selling, leasing, assigning, lending, licensing,  encumbering or
otherwise transferring the Development Tools.  Any tools developed or derived by
LICENSEE as a result of a study of the performance, design or operation of the
Development Tools shall be considered a derivative work of the Intellectual
Property Rights, but may be retained and utilized by LICENSEE in connection with
this Agreement.  Unless LICENSEE can demonstrate that such derivative work has
Independent Functions/Uses, it shall be deemed to have granted NCL an
indefinite, worldwide, royalty-free, transferable and exclusive license
(including the right to sub-license) to such derivative work.  To the extent
that LICENSEE can demonstrate one or more Independent Functions/Uses, LICENSEE
shall be deemed to have granted to NCL a royalty-free and transferable
non-exclusive license (including the right to sub-license) in relation to such
Independent Functions/Uses for the Term and an indefinite, worldwide,
royalty-free, transferable and exclusive license (including the right to
sub-license) in relation to all other functions/uses.

7


--------------------------------------------------------------------------------


3.5           Third Party Development Tools.  NCL may authorize third parties to
develop and market Development Tools to authorized developers of Games. 
Notwithstanding any referral or information provided or posted regarding such
Development Tools, NCL makes no representations or warranties with regard to any
such third party Development Tools.  LICENSEE acquires and utilizes such
Development Tools at its own risk.  LICENSEE shall not, directly or indirectly,
use such Development Tools for any purpose except the design and development of
Games under this Agreement.  All of NCL’s Proprietary Rights contained in or
derived from such Development Tools shall remain owned by NCL.

3.6           Games Developed for Linked Play on Two Systems.  In the event the
Guidelines permit LICENSEE to develop a Game for simultaneous or linked play on
the NINTENDO GAMECUBE system and on another NCL video game system, LICENSEE
shall be required to acquire and maintain with NCL such additional licenses as
are necessary for the use of the Proprietary Rights associated with such other
NCL video game system.

4.             SUBMISSION AND APPROVAL OF GAME AND ARTWORK

4.1           Development and Sale of the Games.  LICENSEE may develop Games and
have manufactured, advertise, market and sell Licensed Products for play on the
NINTENDO GAMECUBE system only in accordance with this Agreement.

4.2           Submission of a Completed Game to NCL.  Upon completion of a Game,
LICENSEE shall deliver a prototype of the Game to NCL in a format specified in
the Guidelines.  Delivery shall be made in accordance with the methods approved
in the Guidelines.  Each submission shall include such other information or
documentation deemed necessary by NCL, including, without limitation, a complete
set of written user instructions, a complete description of any security holes,
backdoors, time bombs, cheats, safe files, “Easter eggs” or other hidden
features or characters in the Game [***].  LICENSEE must establish that the Game
and any other content included on the Game Cartridge complies with the
guidelines of the Pan European Game Information System (PEGI), the
Unterhaltungssoftware Selbstkontrolle (USK), the Office of Film and Literature
Classification (OFLC), or any other national or regional game rating system that
NCL may accept, as applicable.  LICENSEE shall be responsible for the submission
of the Game to the appropriate national or regional game rating organization and
shall provide NCL with a statement or certificate in writing from the relevant
organization, confirming the rating

8


--------------------------------------------------------------------------------


for the Game.  Where any such game has been rated as being suitable only for
players aged 18 and over (or an equivalent rating),  LICENSEE must submit a
certificate in writing that confirms the game is rated as no higher than “M”
(mature) by the Entertainment Software Rating Board (ESRB) of the U.S.  In
addition, NCL reserves the right to require LICENSEE to provide NCL with such
additional written indemnification for damages, claims, loss, liability, fine or
penalty resulting from the marketing, distribution or sale of a Game with such
an age rating, as NCL, in its sole discretion, may request.  If any such age
rating is subsequently changed by the relevant organization, LICENSEE shall
inform NCL forthwith in writing of that fact and LICENSEE shall then comply with
the above provisions in relation to such new age rating.

4.3           Testing of a Completed Game.  Upon submission of a completed Game,
NCL shall promptly test the Game with regard to its technical compatibility with
and error-free operation on the NINTENDO GAMECUBE system utilizing the lot check
process.  Within a reasonable period of time after receipt, NCL shall approve or
disapprove such Game.  If a Game is disapproved, NCL shall specify in writing
the reasons for such disapproval and state what corrections are necessary. 
After making the necessary corrections, LICENSEE shall submit a revised Game to
NCL for testing.  NCL shall not unreasonably withhold or delay its approval of
any Game.  Neither the testing nor approval of a Game by NCL shall relieve
LICENSEE of its sole responsibility for the development, quality and operation
of the Game or in any way create any warranty for the Licensed Product by NCL.

4.4           Production of Check Discs.  By submission of a completed Game to
NCL in accordance with Section 4.1, LICENSEE authorizes NCL to proceed with
production of Check Discs for such Game.  If NCL approves a Game, it shall
promptly, and without further notification to or instruction from LICENSEE,
submit such Game for the production of Check Discs.  Unless otherwise advised by
LICENSEE, following production of the Check Discs, NCL shall deliver to LICENSEE
approximately ten (10) Check Discs for content verification, testing and final
approval by LICENSEE.

4.5           Approval or Disapproval of Check Discs by LICENSEE.  If, after
review and testing, LICENSEE approves the Check Discs, it shall promptly
transmit to NCL a signed authorization for production in the form specified in
the Guidelines.  If LICENSEE does not approve the sample Check Discs for any
reason, LICENSEE shall advise NCL in writing and may, after undertaking any
necessary changes or corrections, resubmit the Game to NCL for approval in
accordance with the procedures set forth in this Section 4.  The absence of a
signed authorization form from LICENSEE within five (5) days after delivery of
the Check Discs to LICENSEE shall be deemed disapproval of such Check Discs. 
Production of any order for Licensed Product shall not proceed without
LICENSEE’s signed authorization.

9


--------------------------------------------------------------------------------


4.6           Cost of Check Disc Production.  [***]  The payment will be due
upon the earlier of (a) the subsequent submission by LICENSEE of a revised
version of the Game to NCL, or (b) six (6) months after the date the Game was
first approved by NCL.

4.7           Submission and Approval of Artwork.  Prior to submitting a
completed Game to NCL under Section 4.1, LICENSEE shall submit to NCL all
Artwork for the proposed Licensed Product.  Within ten (10) business days of
receipt, NCL shall approve or disapprove the Artwork.  If any Artwork is
disapproved, NCL shall specify in writing the reasons for such disapproval and
state what corrections or improvements are necessary.  After making the
necessary corrections or improvements, LICENSEE shall submit revised Artwork to
NCL for approval.  NCL shall not unreasonably withhold or delay its approval of
any Artwork.  The approval of the Artwork by NCL shall not relieve LICENSEE of
its sole responsibility for the development and quality of the Artwork or in any
way create any warranty for the Artwork or the Licensed Product by NCL.  All
Artwork must be approved prior to submitting an order for the Licensed Product.

4.8           Artwork for Bulk Goods.  If LICENSEE intends to submit an order
for Bulk Goods, all Artwork and other materials to be included with the Licensed
Product shall be submitted to NCL in accordance with Section 4.7 herein.  No
Printed Materials shall be produced by LICENSEE until such Artwork has been
approved by NCL.

4.9           Promotional Discs.  In the event NCL issues Guidelines in the
future that permit LICENSEE to develop and distribute Promotional Discs, either
separately or as a part of the Licensed Product, the content and specifications
of such Promotional Disc shall be subject to all of the terms and conditions of
this Agreement, including, without limitation, the Guidelines, the Price
Schedule and the submission and approval procedures provided for in this Section
4.

5.             ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

5.1           Submission of Orders by LICENSEE.  After receipt of NCL’s approval
for a Game and Artwork, LICENSEE may at any time submit a written purchase order
to NCL for such Game.   The purchase order shall specify whether the order is
for Finished Goods or Bulk Goods, and for Finished Goods the purchase order may
also specify any Optional Printed Materials.   The terms and conditions of this
Agreement shall control over any contrary terms of such purchase order or any
other written documentation or verbal instruction from LICENSEE.  All orders
shall be subject to acceptance by NCL or its designee.

10


--------------------------------------------------------------------------------


5.2           Purchase Price and Minimum Order Quantities.  The purchase price
and minimum initial order and re-order quantities for the Licensed Products
(both Finished Goods and Bulk Goods) and Printed Materials and Optional Printed
Materials shall be as set forth in Nintendo’s then current Price Schedules. 
Unless otherwise specifically provided for, the purchase price includes the cost
of manufacturing the Game Disc(s).  Current Price Schedules have been, or will
be, provided to LICENSEE independent of this Agreement.  No taxes, duties,
import fees or other tariffs related to the development, manufacture, import,
marketing or sale of the Licensed Products (except for taxes imposed on NCL’s
income) are included in the Purchase Price and all such impositions are the
responsibility of LICENSEE.  The Price Schedules are subject to change by
Nintendo at any time without Notice.  However, any price increase shall be
applicable only to purchase orders submitted, paid for, and accepted by NCL
after the effective date of the price increase.

5.3           Payment.  Upon placement of an order with NCL, LICENSEE shall pay
the full purchase price either (a) by tender of an irrevocable letter of credit
in favor of NCL (or its designee) and payable at sight, issued by a bank
acceptable to NCL and confirmed, if requested by NCL, at LICENSEE’s expense, or
(b) in cash, by wire transfer to an account designated by NCL.  All letters of
credit shall comply with NCL’s written instructions and all associated banking
charges shall be for LICENSEE’s account.

5.4           Shipment and Delivery.  NCL shall deliver the Finished Goods or
Bulk Goods ordered by LICENSEE to LICENSEE, CIP LICENSEE’s delivery location for
destinations in Europe and F.O.B. Grossostheim, Germany, with shipment at
LICENSEE’s direction and expense, or such other delivery point as may be
specified by Nintendo.  Upon mutual consent of NCL and LICENSEE, orders may be
delivered in partial shipments [***].  Such orders shall be delivered only to
countries within the Territory.

5.5           Rebate Program.  NCL, at its sole option, may elect to offer
LICENSEE a Rebate Program.  The terms and conditions of any Rebate Program shall
be subject to NCL’s sole discretion.  LICENSEE shall not be entitled to offset
any claimed rebate amount against other amounts owing NCL.  No interest shall be
payable by NCL to LICENSEE on any claimed rebate.  The Rebate Program is subject
to change or cancellation by NCL at any time without Notice.

11


--------------------------------------------------------------------------------


6.             MANUFACTURE OF THE LICENSED PRODUCT

6.1           Manufacturing.  NCL (including through its subcontractors and
licensees) shall be the exclusive source for the manufacture the Game Discs,
Check Discs and Promotional Discs, and shall control all aspects of the
manufacturing process, including the selection of the locations and
specifications for any manufacturing facilities, determination of materials and
processes, appointment of suppliers and subcontractors, and management of all
work-in-progress.  Upon acceptance by NCL of a purchase order from LICENSEE and
receipt of payment as provided for at Section 5.3 herein, NCL shall (through its
suppliers and subcontractors) arrange for the manufacture of the Licensed
Product.  In this regard, LICENSEE shall submit to NCL certain technical
information as set forth in a questionnaire entitled “Software Submission
Requirements” which has been provided to LICENSEE by NCL.

6.2           Security Features.  The final release version of the Game, the
Game Disc and the Printed Materials shall include such Security Technology as
NCL, in its sole discretion, deems necessary or appropriate to (a) reduce the
risk of unlawful copying or other unlawful, unsafe or unauthorized uses, (b)
protect the Proprietary Rights of NCL and of the LICENSEE, (c) promote consumer
confidence, and (d) increase the quality, reliability or operation of the
NINTENDO GAMECUBE system.

6.3           Bulk Goods Orders.  LICENSEE may elect to order Bulk Goods under
the terms of this Agreement, in which event LICENSEE shall arrange and pay for
the production of the Printed Materials and the final assembly of the Licensed
Product in accordance with the Guidelines.

6.4           Printed Materials for Bulk Goods.  Upon delivery to LICENSEE of
Bulk Goods, LICENSEE shall assemble the Printed Materials and Game Discs into
the Licensed Products in accordance with the Guidelines.  Bulk Goods may be sold
or distributed by LICENSEE only when fully assembled in accordance with the
Guidelines.  NCL may establish quality standards with regard to some or all of
the Printed Materials and may identify to LICENSEE certain named suppliers
within the Territory who NCL believes can meet such quality standards.  LICENSEE
may choose its own suppliers of such Printed Materials but shall comply with all
such quality standards as may be notified to LICENSEE by NCL from time to time.

6.5           Sample Printed Materials for Bulk Goods.  Within a reasonable
period of time after LICENSEE’s assembly of an initial order for a Bulk Goods
title, LICENSEE shall provide NCL with (a) two (2) samples of the fully
assembled Licensed Product, and (b) [***] samples of the LICENSEE-produced
Printed Materials (excluding the plastic disc storage case, warranty card,
poster and precautions booklet) for such Bulk Goods.

12


--------------------------------------------------------------------------------


6.6           Retention of Sample Licensed Products by NCL.  NCL may, at its own
expense, manufacture reasonable quantities of the Game Discs, the Printed
Materials or the Licensed Products not to exceed fifty (50) copies, to be used
for archival purposes, legal proceedings against infringers of the Intellectual
Property Rights and for other lawful purposes, not to include sales of the
copies.

7.             MARKETING AND ADVERTISING

7.1           Approval of Marketing Materials.  LICENSEE represents and warrants
that the Printed Materials and the Marketing Materials shall be of high quality
and comply with the Guidelines, as well as the guidelines of the PEGI, and shall
comply with all applicable laws, regulations, orders, and official codes of
practice in those jurisdictions in the Territory where they will be used or
distributed.  All LICENSEE-controlled web sites featuring the Games shall adopt
a privacy policy that complies [***].  Prior to actual use or distribution,
LICENSEE shall submit to NCL for review samples of all proposed Marketing
Materials.  NCL shall, within ten (10) business days of receipt, approve or
disapprove of the quality of such samples.  If any of the samples are
disapproved, NCL shall specify the reasons for such disapproval and state what
corrections and/or improvements are necessary.  After making the necessary
corrections and/or improvements, LICENSEE shall submit revised samples for
approval by NCL.  No Marketing Materials shall be used or distributed by
LICENSEE without NCL’s prior written approval. NCL shall not unreasonably
withhold or delay its approval of any proposed Marketing Materials.

7.2           Bundling.  In order to avoid use of the licensed Intellectual
Property Rights giving rise to any implication of NCL’s sponsorship,
association, approval or endorsement where this is not the case, LICENSEE shall
not, without NCL’s prior written approval, market or distribute any Finished
Goods or Bulk Goods that have been bundled with (a) any peripheral designed for
use with the NINTENDO GAMECUBE system that has not been licensed or approved in
writing by NCL, or (b) any other product or service where NCL’s association or
endorsement might be suggested by bundling the material, item, products or
services.

7.3           Warranty and Repair.  LICENSEE shall provide the original consumer
with a minimum one hundred eighty (180) day (or such longer minimum period as
may be required by applicable law) limited warranty on all Licensed Products. 
LICENSEE shall also provide reasonable product service, including
out-of-warranty service, for all Licensed Products.  LICENSEE shall make such
warranty and repair information available to consumers as required by applicable
law.

13


--------------------------------------------------------------------------------


7.4           Business Facilities.  LICENSEE agrees to develop and maintain
sufficient customer service, either directly or through a third party, to
adequately support the Licensed Products.

7.5           No Sales Outside the Territory.  LICENSEE represents and warrants
that it shall not market, sell, offer to sell, import or distribute the Licensed
Products outside the Territory, or within the Territory when LICENSEE has actual
or constructive knowledge that a subsequent destination of the Licensed Product
is outside the Territory.

7.6           Defects and Recall.  In the event of a material programming defect
in a Licensed Product that would, in NCL’s reasonable judgment, significantly
impair the ability of a consumer to play the Game, NCL may, after consultation
with LICENSEE, require LICENSEE, at LICENSEE’s expense, to recall the Licensed
Products and undertake suitable repairs or replacements.

7.7           NCL Promotional Materials, Publications and Events.  With a view
to improving the competitiveness of the video game products consisting of NCL
video game systems and services and compatible software published by LICENSEE,
at its option, NCL may:  (a) insert in the Printed Materials for the Licensed
Products promotional materials concerning, publications about, and promotions
for such video game products; (b) utilize screen shots, Artwork and information
regarding the Licensed Products in NCL published magazines or other
publications, or in other advertising, promotional or marketing media which
promotes such video game products; and (c) exercise public performance rights in
the Games and use related trademarks and Artwork in connection with NCL
sponsored contests, tours, conventions, trade shows, press briefings and similar
events which promote such video game products.  NCL shall submit to LICENSEE for
review printed materials and related art for the Game that NCL intends to use in
publications or media or marketing programs.

7.8           Nintendo Gateway System.  To promote and increase demand for games
on NCL Video game systems, NCL licenses select games in various non-coin
activated commercial settings such as commercial airlines, cruise ships, rail
systems and hotels, where customers play games on specially adapted NCL video
game hardware referred to as the “Nintendo Gateway System.”  If NCL identifies a
Game for possible license on the Nintendo Gateway System, the parties agree to
conduct good faith negotiations to determine commercially reasonable terms for
such participation.

14


--------------------------------------------------------------------------------


8.             CONFIDENTIAL INFORMATION

8.1           Definition.  Confidential Information means information provided
to LICENSEE by NCL or any third party working with NCL relating to the hardware
and software for the NINTENDO GAMECUBE system or the Development Tools,
including, but not limited to, (a) all current or future information, know-how,
techniques, methods, information, tools, emulator hardware or software, software
development specifications, proprietary manufacturing processes and/or trade
secrets, (b) any information on any inventions, patents or patent applications,
(c) any business, legal, marketing or sales data or information, and (d) any
other information or data relating to development, design, operation,
manufacturing, marketing or sales.  Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items that contain or manifest, in any
form, the above listed information.  Confidential Information shall not include
(i) data and information that was in the public domain prior to LICENSEE’s
receipt of the same hereunder, or that subsequently becomes part of the public
domain by publication or otherwise, except by LICENSEE’s wrongful act or
omission, (ii) data and information that LICENSEE can demonstrate, through
written records kept in the ordinary course of business, was in its possession
without restriction on use or disclosure prior to its receipt of the same
hereunder and was not acquired directly or indirectly from NCL under an
obligation of confidentiality which is still in force, and (iii) data and
information that LICENSEE can show was received by it from a third party who did
not acquire the same directly or indirectly from NCL and to whom LICENSEE has no
obligation of confidentiality.

8.2           Disclosures Required by Law.  LICENSEE shall be permitted to
disclose Confidential Information if such disclosure is required by an
authorized governmental or judicial entity, provided that LICENSEE shall notify
NCL at least thirty (30) days prior to such disclosure.  LICENSEE shall use its
best efforts to limit the disclosure to the greatest extent possible consistent
with LICENSEE’s legal obligations and, if required by NCL, shall cooperate in
the preparation and entry of appropriate court orders limiting the persons to
whom Confidential Information may be disclosed and the extent of disclosure of
such Confidential Information.

8.3           Disclosure and Use.  Nintendo may provide LICENSEE with highly
confidential development information, Guidelines, Development Tools, systems,
specifications and related resources and information constituting and
incorporating the Confidential Information to assist LICENSEE in the development
of Games.  LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such

15


--------------------------------------------------------------------------------


Confidential Information only in accordance with this Agreement.  LICENSEE shall
limit access to the Confidential Information to LICENSEE’s employees having a
strict need to know and shall advise such employees of their obligation of
confidentiality as provided herein.  LICENSEE shall require each such employee
to retain in confidence the Confidential Information pursuant to a written
non-disclosure agreement between LICENSEE and such employee.  LICENSEE shall use
its best efforts to ensure that its employees working with or otherwise having
access to Confidential Information shall not disclose or make any unauthorized
use of the Confidential Information.

8.4           Independent Contractor Use.  LICENSEE shall not disclose the
Confidential Information, the Guidelines or the Intellectual Property Rights to
any Independent Contractor, nor permit any Independent Contractor to perform or
assist in development work for a Game, nor utilize any Development Tools without
NCL’s prior written consent.  Each approved Independent Contractor shall be
required to enter into a written non-disclosure agreement with NCL prior to
receiving any access to or disclosure of such materials from either LICENSEE or
Nintendo.

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than with NCL, in which case the form and substance of the non-disclosure
agreement must be acceptable to NCL.  Also, in such case LICENSEE shall provide
to NCL on a continuing basis a listing of all Independent Contractors who have
received or been granted access to Confidential Information along with copies of
the applicable written non-disclosure agreements.  In addition, LICENSEE shall
take all reasonable measures to ensure that its Independent Contractors fulfill
the requirements of the applicable written non-disclosure agreements.

LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorized use of the Confidential Information. 
LICENSEE agrees to indemnify NCL against all loss or damage, including
consequential economic loss, for breach of these obligations by the LICENSEE,
its employees and Independent Contractors.

8.5           Agreement Confidentiality.  LICENSEE agrees that the terms,
conditions and contents of this Agreement shall be treated as Confidential
Information.  Any public announcement or press release regarding this Agreement
or the release dates for Games developed by LICENSEE under this Agreement shall
be subject to NCL’s prior written approval.  The parties may disclose this
Agreement (a) to accountants, banks, financing sources, lawyers, parent
companies and related parties under substantially equivalent confidentiality
obligations, (b) in connection with any formal legal proceeding for the

16


--------------------------------------------------------------------------------


enforcement of this Agreement, (c) as required by the regulations of the
government agency in the Territory that regulates publicly funded securities,
provided that all Confidential Information regarding NCL shall be omitted from
such disclosures to the maximum extent allowed by such government agency, (d) in
response to lawful process, subject to a court order limiting the persons to
whom Confidential Information may be disclosed and the extent of disclosure of
such Confidential Information, approved in advance by NCL, and (e) to a third
party proposing to enter into a business transaction with LICENSEE or with NCL,
but only to the extent reasonably necessary for carrying out the proposed
transaction and only under terms of mutual confidentiality.

8.6           Notification Obligations.  LICENSEE shall promptly notify NCL of
the unauthorized use or disclosure of any Confidential Information and shall
promptly act to recover any such information and prevent further breach of the
obligations herein.  The obligations of LICENSEE set forth herein are in
addition to and not in lieu of any other legal remedy that may be available to
NCL under this Agreement or applicable law.

8.7           Continuing Effect of the NDA.  The terms of this Section 8
supplement the terms of the NDA, which shall remain in effect.  In the event of
a conflict between the terms of the NDA and this Agreement, the provisions of
this Agreement shall control.

9.             REPRESENTATIONS AND WARRANTIES

9.1           LICENSEE’s Representations and Warranties.  LICENSEE represents
and warrants that:

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof,

(b)           the execution, delivery and performance of this Agreement by
LICENSEE does not conflict with any agreement or understanding to which LICENSEE
may be bound, and

(c)           excluding the Intellectual Property Rights, LICENSEE is either (i)
the sole owner of all right, title and interest in and to the trademarks,
copyrights and all other Proprietary Rights incorporated into the Game or the
Artwork or used in the development, advertising, marketing and sale of the
Licensed Products or the Marketing Materials, or (ii) the holder of such rights,
including trademarks, copyrights and all other Proprietary Rights which belong
to any third party but have been licensed from such third party by LICENSEE, as
are necessary for incorporation into the Game or the Artwork or as are used in
the development, advertising, marketing and sale of the Licensed Products or the
Marketing Materials under this Agreement.

17


--------------------------------------------------------------------------------


9.2           NCL’s Representations and Warranties.  NCL represents and warrants
that:

(a)           it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof, and

(b)           the execution, delivery and performance of this Agreement by NCL
does not conflict with any agreement or understanding to which NCL may be bound.

9.3           [***]

9.4           [***]

18


--------------------------------------------------------------------------------


9.5           LIMITATION OF LIABILITY.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NCL NOR ITS AFFILIATES, LICENSORS, SUPPLIERS OR SUB-CONTRACTORS SHALL BE
LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT BY
NCL, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE LICENSED
PRODUCTS ON ANY NCL VIDEO GAME SYSTEM BY LICENSEE OR BY ANY END USER.

10.          INDEMNIFICATION

10.1         LICENSEE’s Indemnification.  LICENSEE shall indemnify and hold
harmless NCL (and any of its respective affiliates, subsidiaries, licensors,
suppliers, officers, directors, employees or agents) from any claims, losses,
liabilities, damages, expenses and costs, including, without limitation,
reasonable attorneys’ fees and costs and any expenses incurred in the settlement
or avoidance of any such claim, which result from or are in connection with:

(a)           a breach of any of the provisions, representations or warranties
undertaken by LICENSEE in this Agreement,

(b)           any infringement of a third party’s Proprietary Rights as a result
of the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products, Promotional Materials or the Marketing Materials,

(c)           any claims alleging a defect, failure to warn, bodily injury
(including death) or other personal or property damage arising out of, or in
connection with, the design, development, advertising, marketing, sale or use of
any of any aspect of the Licensed Products, and

(d)           any applicable civil or criminal actions relating to the design,
development, advertising, marketing, sale or use of any aspect of the Licensed
Products, Marketing Materials or any other promotional materials.

NCL and LICENSEE shall give prompt Notice to the other of any claim which is or
which may be subject to indemnification under this Section 10.1.  With respect
to any such third party claim, LICENSEE, as indemnitor, shall have the right to
select counsel and to control the defense and/or settlement thereof.  NCL may,
at its own expense, participate in such action or proceeding with counsel of its
own choice.   LICENSEE shall not enter into any settlement of any matter in
which (i) NCL has been named as a party, or (ii) claims relating to the
Intellectual Property Rights have been asserted, without NCL’s prior written
consent.  NCL shall provide reasonable assistance to LICENSEE in its defense of
any such claim.

19


--------------------------------------------------------------------------------


10.2         LICENSEE’s Insurance.  LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability claims) from a recognized insurance
company.  Such policy of insurance shall be in an amount of not less than the
equivalent of [***] and shall provide for adequate protection against any suits,
claims, loss or damage by the Licensed Products.  Such policy shall name NCL as
an additional insured and shall specify it may not be canceled without thirty
(30) days’ prior written Notice to NCL.  If LICENSEE fails to maintain such
insurance at any time during the Term and for a period of two (2) years
thereafter, NCL may secure such insurance at LICENSEE’s expense.

10.3         Suspension of Production.  In the event NCL deems itself at risk
with respect to any claim, action or proceeding under this Section 10, NCL may,
at its sole option, suspend production, delivery or order acceptance for any
Licensed Products, in whole or in part, pending resolution of such claim, action
or proceeding.

11.          PROTECTION OF PROPRIETARY RIGHTS

11.1         Joint Actions against Infringers.  LICENSEE and NCL may agree to
jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary Rights owned by each of them.  Unless
the parties otherwise agree, or unless the recovery is expressly allocated
between them by the court, in the event of such an action, any recovery shall be
used first to reimburse LICENSEE and NCL for their respective reasonable
attorneys’ fees and costs, pro rata, and any remaining recovery shall be
distributed to LICENSEE and NCL, pro rata, based upon the fees and costs
incurred in bringing such action.

11.2         Actions by LICENSEE.  LICENSEE, without the consent of NCL, may
bring any action or proceeding relating to an infringement or potential
infringement of LICENSEE’s Proprietary Rights in the Licensed Products. 
LICENSEE shall make reasonable good faith efforts to inform NCL of such actions
in a timely manner.  LICENSEE will have the right to retain all proceeds it may
derive from an recovery in connection with such actions.

11.3         Actions by NCL.  NCL, without the consent of LICENSEE, may bring
any action or proceeding relating to an infringement or potential infringement
of NCL’s Intellectual Property Rights in the Licensed Products.  NCL shall make
reasonable, good faith efforts to inform LICENSEE of such actions likely to
affect LICENSEE’s rights in a timely manner.  NCL will have the right to retain
all proceeds it may derive from any recovery in connection with such actions.

20


--------------------------------------------------------------------------------


12.          ASSIGNMENT

12.1         No Assignment by LICENSEE.  This Agreement is personal to LICENSEE
and may not be sold, assigned, delegated, sublicensed or otherwise transferred
or encumbered, in whole or in part, without NCL’s prior written consent, [***]. 
In the event of an assignment or other transfer in violation of this Agreement,
NCL shall have the unqualified right to immediately terminate this Agreement
without further obligation to LICENSEE.

12.2         Assignment by Operation of Law.  In the event of an assignment by
operation of law which purports to affect this Agreement, LICENSEE shall, not
later than thirty (30) days thereafter, give Notice and seek consent thereto
from NCL.  Such Notice shall disclose the name of the assignee, the effective
date and the nature and extent of the assignment.  An assignment by operation of
law includes, but is not limited to (a) a merger of LICENSEE into another
business entity or a merger of another business entity into LICENSEE, (b) the
sale, assignment or transfer of all or substantially all of the assets of
LICENSEE to a third party, (c) the sale, assignment or transfer to a third party
of any of the LICENSEE’s proprietary rights that are used in the development of
or are otherwise incorporated into any Licensed Products, or (d) the sale,
assignment or transfer of any of LICENSEE’s stock resulting in the acquirer
having management power over or voting control of LICENSEE.  Following the later
of (i) an assignment by operation of law, or (ii) receipt of Notice of an
assignment by operation of law, NCL shall have the unqualified right for a
period of ninety (90) days to immediately terminate this Agreement without
further obligation to LICENSEE.

12.3         Non-Disclosure Obligation.  In no event shall LICENSEE disclose or
allow access to NCL’s Confidential Information prior to or upon the occurrence
of an assignment, whether by operation of law or otherwise, unless and until NCL
gives its written consent to such disclosure.

13.          TERM AND TERMINATION

13.1         Term.  This Agreement shall commence on the Effective Date and
continue for the Term, unless earlier terminated as provided for herein.

13.2         Default or Breach.  In the event that either party is in default or
commits a material breach of this Agreement, which is not cured within thirty
(30) days after Notice thereof, then this Agreement shall automatically
terminate on the date specified in such Notice.

21


--------------------------------------------------------------------------------


13.3         Bankruptcy.  At NCL’s option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.

13.4         Termination Other Than by Breach.  Upon (a) the expiration of this
Agreement, (b) its termination other than by LICENSEE’s breach, or (c)
termination of this Agreement by NCL after one hundred twenty (120) days, notice
to LICENSEE in the event NCL reasonably believes that LICENSEE has developed,
marketed, or sold a product that infringes any intellectual property right of
NCL or NOA anywhere in the world (provided that if the parties are able to
resolve such alleged infringement within such 120-day period, such termination
shall not take effect), LICENSEE shall have a period of [***] to sell any unsold
Licensed Products.  All Licensed Products in LICENSEE’s control following the
expiration of such sell-off period shall be destroyed by LICENSEE within ten
(10) days and Notice of such destruction (with proof certified by an officer of
LICENSEE) shall be delivered to NCL.

13.5         Termination by LICENSEE’s Breach.  If this Agreement is terminated
by NCL as a result of a material breach of its terms and conditions by LICENSEE,
LICENSEE shall immediately cease all distribution, advertising, marketing or
sale of any Licensed Products.  All Licensed Products in LICENSEE’s control as
of the date of such termination shall be destroyed by LICENSEE within ten (10)
days and Notice of such destruction (with proof certified by an officer of
LICENSEE) shall be delivered to NCL.

13.6         Breach of NDA or other NCL License Agreements.  At NCL’s option,
any breach by LICENSEE of (a) the NDA, or (b) any other license agreement
between NCL and LICENSEE relating to the development of games for any NCL video
game system, which breach is not cured within the time period for cure allowed
under the applicable agreement, shall be considered a material breach of this
Agreement entitling NCL to terminate this Agreement in accordance with Section
13.5 herein.

13.7         No Further Use of the Intellectual Property Rights.  Upon
expiration and/or termination of this Agreement, LICENSEE shall cease all use of
the Intellectual Property Rights for any purpose, except as may be required in
connection with the sale of the Licensed Products authorized under Section 13.4
herein.  LICENSEE shall, within thirty (30) days

22


--------------------------------------------------------------------------------


thereafter, (a) return to NCL all Development Tools, and (b) return to NCL or
destroy all Guidelines, writings, drawings, models, data, tools and other
materials and things in LICENSEE’s possession or in the possession of any past
or present employee, agent or contractor receiving the information through
LICENSEE, which constitute or relate to or disclose any Confidential
Information, without making copies or otherwise retaining any such information. 
Proof of such return or destruction shall be certified by an officer of LICENSEE
and promptly provided to NCL.

13.8         Termination by NCL’s Breach.  If this Agreement is terminated by
LICENSEE as a result of a material breach of its terms or conditions by NCL,
LICENSEE may continue to sell the Licensed Products in the Territory until the
expiration of the Term, at which time the provisions of Section 13.4 shall
apply.

14.          GENERAL PROVISIONS

14.1         Compliance with Applicable Laws and Regulations.  LICENSEE shall at
all times comply with applicable laws, regulations, orders, and official codes
of practice in the countries of the Territory relating to or in any way
affecting this Agreement and LICENSEE’s performance under this Agreement,
including, without limitation, the export laws and regulations of any country
with jurisdiction over the Licensed Products and/or either party.  LICENSEE
shall not market, distribute, or sell the Game(s) and/or Game Disc(s) in any
country in the Territory in which such marketing, distribution or sale would
violate any applicable laws, regulations, orders, or official codes of practice
of such country.  NCL may from time to time give notice to LICENSEE of laws,
regulations, orders, and official codes of practice whether existing, new or
revised, applicable to this Agreement.

14.2         Force Majeure.  Neither party shall be liable for any breach of
this Agreement occasioned by any cause beyond the reasonable control of such
party, including governmental action, war, riot or civil commotion, fire,
natural disaster, labor disputes, restraints affecting shipping or credit, delay
of carriers, inadequate supply of suitable materials, or any other cause which
could not with reasonable diligence be controlled or prevented by the parties. 
In the event of material shortages, including shortages of materials or
production facilities necessary for production of the Licensed Products, NCL
reserves the right to allocate such resources among itself and its licensees.

14.3         Records and Audit.  During the Term and for a period of [***]
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
relating to the use of the Confidential Information, the Development Tools and
the Intellectual Property Rights.  Upon [***] Notice to LICENSEE, NCL may, at
its expense, arrange for a third

23


--------------------------------------------------------------------------------


party audit of LICENSEE’s records, reports and other information related to
LICENSEE’s compliance with this Agreement; provided, however, that NCL shall
not, during the course of the audit, access LICENSEE’s source code, development
plans, marketing plans, internal business plans or other items deemed
confidential by LICENSEE, except to the extent such materials incorporate,
disclose or reference NCL’s Confidential Information or Intellectual Property
Rights.

14.4         Waiver, Severability, Integration, and Amendment.  The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of such provision or of the right of such party to thereafter enforce
such provision.  In the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect.  Together with the NDA, this Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof.  All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA.  Any
amendment to this Agreement shall be in writing, signed by both parties.

14.5         Survival.  In addition to those rights specified elsewhere in this
Agreement that may be reasonably interpreted or construed as surviving, the
rights and obligations set forth in Sections 3, 8, 9, 10, 11, 12, 13, and 14
shall survive any expiration or termination of this Agreement to the degree
necessary to permit their complete fulfillment or discharge.

14.6         Governing Law and Venue.  This Agreement shall be governed by the
laws of Japan.  Any legal actions (including judicial and administrative
proceedings) with respect to any matter arising under or growing out of this
Agreement, shall be brought only in Kyoto District Court, Kyoto, Japan.  Each
party hereby consents to the jurisdiction and venue of such courts for such
purposes.

14.7         Injunctive Relief.  LICENSEE acknowledges that in the event of its
breach of this Agreement, NCL shall be entitled to seek injunctive or other
similar relief in addition to any additional relief that may be available.

14.8         Attorneys’ Fees.  In the event it is necessary for either party to
this Agreement to undertake legal action to enforce or defend any action arising
out of or relating to this Agreement, the prevailing party in such action shall
be entitled to recover from the other party all reasonable attorneys’ fees,
costs and expenses relating to such legal action or any appeal therefrom.

24


--------------------------------------------------------------------------------


14.9         Expansion of Rights.  NCL may expand the rights granted to LICENSEE
under this Agreement by providing written notice of such expansion of rights to
LICENSEE and without having to enter into a written addendum to the present
Agreement with LICENSEE.

14.10       Delegation of Duties.  NCL, at its option. may delegate its duties
under the present Agreement to a wholly owned subsidiary.  To the extent
necessary for the parties to carry out their duties under this Agreement, NCL
shall provide notice to LICENSEE of any such delegation, including to whom at
NCL’s wholly owned subsidiary communications from LICENSEE under this Agreement
may be directed.  Also in the event of a delegation by NCL, the provisions of
this Agreement shall continue to govern the relationship between NCL and
LICENSEE and shall govern the relationship between NCL’s subsidiary and
LICENSEE, subject to any amendments or modifications to this Agreement which
such subsidiary and LICENSEE may agree to in their relationship.  NCL shall
remain obligated under the present Agreement for the performance of NCL’s duties
by NCL’s subsidiary.

14.11       Counterparts and Signature by Facsimile.  This Agreement may be
signed in counterparts, which shall together constitute a complete Agreement.  A
signature transmitted by facsimile shall be considered an original for purposes
of this Agreement.

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

NCL:

 

LICENSEE:

Nintendo Co., Ltd.

 

Activision, Inc.

 

 

 

 

By:

/s/ Satoru Iwata

 

By:

/s/ George Rose

 

 

 

George Rose

 

President

 

General Counsel

 

 

 

Date:

June 20, 2006

 

Date:

 April 1, 2006

 

 

 

 

 

 

 

 

LICENSEE:

 

 

Activision Publishing, Inc.

 

 

 

 

 

 

By:

/s/ George Rose

 

 

George Rose

 

 

      Title:

 SVP and GC

 

 

 

 

 

Date:

April 1, 2006

 

25


--------------------------------------------------------------------------------


 

 

LICENSEE:

 

 

Activision UK, Ltd.

 

 

 

 

 

 

By:

/s/ George Rose

 

 

  George Rose

 

 

  Director

 

 

 

 

 

 

Date:

April 1, 2006

 

 

 



 

LICENSEE:

 

 

ATVI France, S.A.S.

 

 

 

 

 

 

By:

/s/ George Rose

 

 

  George Rose

 

 

  Director

 

 

 

 

 

Date:

April 1, 2006

 

 

 

 

 

LICENSEE:

 

 

Activision GmbH

 

 

 

 

 

 

By:

/s/ George Rose

 

 

  George Rose

 

 

  Managing Director

 

 

 

 

 

Date:

April 1, 2006

 

 

 

 

 

LICENSEE:

 

 

Activision Pty, Ltd.

 

 

 

 

 

 

By:

/s/ George Rose

 

 

  George Rose

 

 

  Director

 

 

 

 

 

Date:

April 1, 2006

 

Attachment:
                Annex A – Guidelines on Ethical Content

26


--------------------------------------------------------------------------------


ANNEX A

Guidelines on Ethical Content

The following Guidelines on Ethical Content are presented for assistance in the
development of Games by defining the types of the theme inconsistent with NCL’s
corporate philosophy.  Exceptions may be made when necessary to maintain the
integrity of the Game or the Game’s theme.  Games shall not:

(a)           contain sexually explicit content including but not limited to
nudity, rape, sexual intercourse and sexual touching; for instance, NCL does not
allow bare-breasted women in Games, however, mild displays of affection such as
kissing or hugging are acceptable;

(b)           contain language or depictions which specifically denigrate
members of any race, gender, ethnicity, religion or political group;

(c)           depict gratuitous or excessive blood or violence.  NCL does not
permit depictions of animal cruelty or torture;

(d)           depict verbal or physical spousal or child abuse;

(e)           permit racial, gender, ethnic, religious or political stereotypes;
for example, religious symbols such as crosses will be acceptable when fitting
into the theme of the Game and not promoting a specific religious denomination;

(f)            use profanity, obscenity or incorporate language or gestures that
are offensive by prevailing public standards and tastes; and

(g)           promote the use of illegal drugs, smoking materials, tobacco
and/or alcohol; for example NCL does not allow an unnecessary beer or cigarette
advertisement anywhere in a Game; however, Sherlock Holmes smoking a pipe would
be acceptable as it fits the theme of the Game.

 

27


--------------------------------------------------------------------------------